t c memo united_states tax_court charles a greene and christine j greene petitioners v commissioner of internal revenue respondent docket no filed date michael j wenig and m robin davis for petitioners ross a rowley for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 in two separate notices of deficiency respondent determined additions to petitioners' federal income taxes for the years 1all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure and under sec_6653 in the amounts of dollar_figure and dollar_figure respectively respondent also determined for both years additions to taxes under sec_6653 in the amounts of percent of the interest due on the portion of the underpayments of taxes attributable to negligence certain issues raised in this case by petitioners' motion to restrain collection and respondent's motion to dismiss for lack of jurisdiction and to strike the claims relating to the deficiency attributable to partnership items and increased interest pursuant to sec_6621 were decided by the court in greene v commissioner tcmemo_1995_105 greene i by an amendment to petition petitioners attempted to put at issue the period of limitations for the deficiencies being assessed the court found that the affected items deficiency notices here involved were mailed to petitioners within year of the date of entry of decision in the partnership level proceedings in docket no see sec d the court also found that petitioners were not entitled to direct notice of the partnership level proceedings and that any reliance on 102_tc_683 is misplaced on brief petitioners state that they believe that the court has already ruled on the statute_of_limitations issue in greene i we agree and we decline to revisit the issue see eg 49_f3d_735 d c cir 22_f3d_1283 3d cir 900_f2d_601 2d cir the issues remaining for decision are whether any part of an underpayment of income taxes for or is due to negligence or intentional disregard of rules or regulations and if so whether the portion of the underpayment due to negligence is eliminated or reduced by petitioners' filing of an amended_return reporting and paying additional income_tax for the taxable_year some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners were residing in high point north carolina findings_of_fact during the years and charles a greene petitioner was a limited_partner in a partnership known as mid continent drilling associates ii mid continent or the partnership the additions to tax in this case relate to petitioner’s investment in mid continent petitioners' work and business history petitioner christine greene is a high school guidance counselor petitioner has a high school diploma and no formal education in finance accounting investing or in business planning he has no specialized knowledge of the oil_and_gas industry petitioner does however have a long work history in the business world petitioner joined the military before graduating from high school and obtained his ged while serving in the air force after leaving the air force petitioner worked as a salesman for advanced tire and auto for about 2½ years petitioner worked for pilot life_insurance co as a debit sales person then in the collection department of dunn bradstreet for years and for years with the kay-lynn furniture co kay-lynn while employed at kay-lynn in or around the year petitioner met mr irv corman2 corman an experienced certified_public_accountant petitioner wanted to start his own furniture manufacturing business and left employment with kay-lynn in petitioner sought corman's advice on how to start the business with very limited finances petitioner also sought advice from other people in the furniture industry people who were in the business of retailing furniture people who were in the manufacturing end of furniture manufacturing 2mr corman died on date classic gallery petitioner called his business classic gallery and the corporation elected to file federal_income_tax returns for the business as an s_corporation after the second or third year of operations the business began generating enough income to allow petitioner to draw a salary before petitioner's average income was below dollar_figure after the company's profits blossomed generating for petitioner a very substantial six- figure income in wages and dividends over the years corman became petitioner's friend associate and chief adviser corman came to be retained on a monthly basis to provide accounting advice and services to classic gallery as petitioner's furniture manufacturing business prospered corman began to suggest to petitioner how his earnings from the corporation might be invested although corman presented various investment possibilities to petitioner he was not separately compensated as an investment counselor petitioner discussed the investment proposals with corman reviewed materials that corman presented and evaluated them a number of different ways although petitioner relied on corman to tell him if something was a good investment he did not just blindly accept corman's recommendations petitioner rejected some investments presented to him by corman partnership investments one of the investments corman recommended was in geovest petitioner understood that the geovest investments were oil_and_gas partnerships reported on petitioners' and federal_income_tax returns prepared by corman were partnership losses from investments in geovest drilling fund ltd 1981-a and geovest drilling fund ltd 1981-b geovest in the middle of corman recommended to petitioner a second investment in an oil_and_gas partnership the mid continent partnership corman told petitioner that he had a client william r fields fields who had fallen on hard times and was unable to meet his cash investment obligation to the partnership fields had invested in the partnership in he was required to make the third of three yearly dollar_figure cash capital contributions in corman told petitioner that this was an opportunity for him to get into the partnership at a reduced investment amount corman said that the mid continent investment was similar to geovest had potential for return and looked like it would be a good investment 3petitioners also reported partnership income of dollar_figure each from the green lindsay co for and in partnership income of dollar_figure each from the green whiteside co and a partnership loss of dollar_figure from hofel sic associates of h pt the record contains no other description of these particular investments petitioner's evaluation of mid continent petitioner discussed with corman the tax benefits he might receive from mid continent and as a result he expected some flow-throughs of losses and investment tax_credits petitioner read some paperwork about mid continent that included various forms and reports at the time of his investment petitioner received and reviewed a document that bore the title terra drill he reviewed a partnership prospectus for mid continent and he produced at trial a document the first page of which is numbered and is entitled summary of partnership_agreement the second through eleventh and final pages of the document are numbered b9 through b18 and discuss solely tax aspects of the partnership petitioner also received a subscription agreement for mid continent that he reviewed at the time he purchased his interest from fields paragraph k at page of the four-page subscription agreement provides in part i understand that no state or federal governmental authority has made any finding or determination relating to the fairness for public investment of the units in the partnership and that no state or federal governmental authority has recommended or endorsed or will recommend or endorse these units petitioner was aware that corman did not have a vast knowledge of oil_and_gas matters and that corman's advice on the mid continent partnership was based solely on his reading of the prospectus through corman petitioner knew other individuals who were investors in mid continent before investing in the partnership in petitioner discussed with other investors the nature of their involvement with mid continent petitioner looked into the activities of the partnership in and by reading accounting reports on the basis of the discussions with other investors and the recommendations of corman petitioner considered the purchase of fields' interest in the partnership to be reasonable the deal with fields when fields invested in the mid continent partnership in he agreed to make an initial cash payment of dollar_figure and to make subsequent dollar_figure cash payments in each of the years and fields also agreed to become liable on a dollar_figure obligation to mitchell petroleum technology corp mitchell that was to become due years later on date during petitioner's negotiation with fields over the purchase of his mid continent partnership_interest it was agreed from the beginning that petitioner would pay the last dollar_figure cash capital_contribution but the negotiation focused on what the amount of the investment was that we were to receive in terms of the value of the balance of the due--the amount that was still due on fields' obligation to mitchell they discussed whether fields would retain more than or less than percent of the obligation to mitchell on or about date petitioner and fields came to terms memorialized in an assignment of interest document petitioner purchased fields' interest in mid continent by paying the final dollar_figure capital call plus dollar_figure interest and by assuming half of the dollar_figure obligation to mitchell preparation of the and returns corman subsequently prepared petitioners' federal_income_tax return petitioners claimed an ordinary_loss of dollar_figure and an investment_credit of dollar_figure reflecting their share of mid continent losses and credits based upon the schedule_k-1 provided to them by the partnership corman also prepared petitioners' return on which they claimed a mid continent partnership loss of dollar_figure the record does not reflect that petitioner made any further inquiry about or investigation into the operations of mid continent even after he received notification in that the partnership was suing its accountants eventually in early 4in addition petitioners reported partnership losses from hotel associates of high point and geovest b as well as partnership gains from geovest a and greene whiteside co 5in addition petitioners reported partnership gains from greene whiteside co and geovest a and partnership losses from geovest b hotel associates of high point market street associates elm street associates i and ambassador real_estate investors l p petitioner became aware that the internal_revenue_service irs was disallowing deductions related to the partnership corman suggested that petitioner confer with a tax attorney which he did on the basis of his discussions with his attorney petitioner developed an understanding that other taxpayers in his locale who had invested in mid continent were settling their controversies with the irs he understood that if they agreed to forgo their partnership deductions the irs would allow mid continent partners to deduct their cash investment such as the dollar_figure payment he had made the partnership examination and petitioners' amended_return on date respondent mailed petitioner a notice of the beginning of an examination of mid continent’s partnership return on or about date petitioners filed an amended income_tax return for the amended_return along with a notice of inconsistent treatment or amended_return on form_8082 petitioners amended their return by reducing the dollar_figure partnership loss with respect to mid continent by dollar_figure and by eliminating an investment_tax_credit in the amount of dollar_figure petitioners remitted a total of dollar_figure with the amended_return designating dollar_figure as tax and dollar_figure as interest petitioners’ reporting position as set forth in the amended_return and attached form_8082 was based on their understanding of settlements purportedly entered into between respondent and other mid continent partners for taxable years and the record in this case includes the transcript of account that respondent maintained for petitioners’ taxable_year the transcript of account indicates that the payment of tax and interest that was remitted by petitioners with their amended_return was posted to petitioners’ account on date later on date respondent assessed dollar_figure as an advance_payment of an examination deficiency and dollar_figure as a designated payment of interest there is no evidence in the record that petitioners filed an amended_return for tax_year partnership litigation and petitioners' tax assessments in october of the court filed its opinion in webb v commissioner tcmemo_1990_556 remanded on a jurisdictional issue 17_f3d_398 9th cir holding that the activities of the partnership in and were not engaged in for profit and that the underpayments of taxes resulting from the deductions losses and credits claimed with respect to the partnership were attributable to negligence and to tax-motivated transactions in date respondent proposed a settlement for taxable years and regarding petitioner’s investment in mid continent petitioners rejected the proposed settlement on the basis of the view that their tax_liability was properly reported on the amended_return on date respondent mailed separate notices of final_partnership_administrative_adjustment fpaa’s to mid continent’s tax_matters_partner tmp for the taxable years and respondent did not mail a copy of either of the fpaa’s to petitioners a timely petition_for_readjustment which was assigned docket no was filed by partners other than the tmp on date a decision was entered by this court in the partnership proceeding the decision served to sustain respondent’s disallowance of the losses claimed by mid continent on its partnership returns for and no appeal was taken and this court’s decision became final on date sec_7481 sec_7483 on date respondent made an assessment against petitioners relating to the taxable_year for additional income_tax in the amount of dollar_figure and for unpaid interest in the amount of dollar_figure computed at the increased rate established under sec_6621 the tax assessed in the amount of dollar_figure was based on the disallowance of the remaining dollar_figure partnership loss that petitioners had not eliminated on the amended_return the assessment reflected a total_tax liability for in respect of partnership items relating to mid continent of dollar_figure less the dollar_figure that petitioners had previously designated as tax and remitted with their amended_return on date and date respondent mailed notices of deficiency to petitioners in which there were determined additions to tax for negligence under sec_6653 and for the taxable years and respectively the additions to tax are affected items in that they are based on tax owing by petitioners as a result of adjustments to partnership items appearing on mid continent’s partnership returns for and opinion petitioners argue that they are not subject_to the additions to tax for negligence because the internal_revenue_code should not punish negligent investing only negligence in reporting tax obligations they unsophisticated investors relied in good_faith upon the advice of a competent independent professional on an investment activity known to be risky and if they are found to have been negligent the payment of tax with the amended_return for eliminates or reduces the year underpayment_of_tax for purposes of the sec_6653 and additions to tax respondent's determinations contained in the notice_of_deficiency are presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 therefore petitioners have the burden of proving that they were not negligent in this case see 33_f3d_426 4th cir affg in part and vacating in part tcmemo_1993_124 64_tc_651 affd 566_f2d_2 6th cir sec_6653 imposes an addition_to_tax if any part of any underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence definition of negligence under sec_6653 negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 thus to avoid imposition of the addition_to_tax petitioners must show that their actions in connection with the deductions and credits from mid continent on their and federal_income_tax returns were reasonable in light of their experience and the nature of the investment see 60_tc_728 lucas v commissioner tcmemo_1995_341 petitioners citing 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_ caution the court to distinguish carefully between negligence in making the underlying investment and the negligence reached by sec_6653 we find the correct standard to be announced in the section itself if any part of an underpayment_of_tax is due to negligence it is subject_to the additions to tax provided by sec_6653 see 82_f3d_918 9th cir negligence in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in claiming the deduction affg tcmemo_1994_217 novinger v commissioner tcmemo_1991_289 rogers v commissioner tcmemo_1990_619 description of the underlying investment the exact nature of the underlying partnership investment in this case is not clear directly from the record some partnership documents were introduced into evidence and the parties stipulated that the partnership possessed the rights to a device called the terra-drill which we discuss below but no prospectus or offering memorandum was produced few facts on the exact nature of the investment were stipulated and no witnesses save for petitioner testified at trial a fair reading however of the stipulation of facts and the briefs of the parties shows that they agree that the underlying facts of the partnership operations are as discussed in webb v commissioner tcmemo_1990_556 in webb v commissioner supra we found that the mid continent promotion offered limited_partnership interests for sale by a confidential placement memorandum dated date the partnership had an individual and a corporate general_partner a related_entity tround international inc tround was a company principally owned by david dardick who was attempting to develop a high speed oil_and_gas drill the terra-drill in november of tround and mitchell entered into an agreement granting to mitchell for years the right to use lease and 6for example the parties have stipulated that in webb v commissioner tcmemo_1990_556 the court found that the activities of mid continent had no profit_motive in and and that underpayments of tax related to partnership deductions losses and credits were attributable to tax-motivated transactions in their brief petitioners request a finding of fact that in webb v commissioner supra the court found that the partnership was a sham and in a separate action docket no the court subsequently disallowed all of the items relating to the partnership's and tax years in a partnership-level tefra proceeding it would be in any event petitioners' burden to prove the context in which their deductions and credits were taken rule a 290_us_111 58_tc_757 sell terra-drills in return for an advance license fee of dollar_figure mitchell thereafter sublicensed its rights to the terra-drill to nine different partnerships including mid continent the aggregate sublicense fee of the six partnerships involved in webb was dollar_figure million pursuant to its sublicense agreement with mitchell dated date mid continent was obligated to pay annual license fees of dollar_figure million in the first fiscal years commencing date and the mid continent offering memorandum set forth significant warnings regarding the risk of the investment it also indicated that the anticipated tax losses to be incurred by each investor in the first years would be dollar_figure for each dollar_figure cash investment the offering memorandum stated that the partnership was formed to exploit the terra-drill conduct exploratory_drilling in the overthrust belt in utah and develop a drilling program in oklahoma and tennessee since a functional terra-drill was never developed no orders were ever taken by the limited_partnership for the terra-drill no drilling was ever conducted by the partnership on leases in the utah overthrust belt the partnership never developed a drilling program for oil_and_gas in oklahoma and tennessee petitioners' arguments petitioners raise a plethora of arguments against their liability for the negligence addition_to_tax among the arguments raised are that petitioners a were unsophisticated investors with no formal training or work experience in investments b relied on their accountant corman in making the investment c having obtained the approval of their accountant should not be required to conduct a costly independent investigation of the investment d determined that the investment in oil_and_gas was by its nature risky profit-motivated and small with a potentially high rate of return and did not offer tax benefits that were too good to be true whether a taxpayer had a subjective profit_motive is not dispositive in determining that he acted negligently klieger v commissioner tcmemo_1992_734 under some circumstances however a taxpayer may avoid liability for the additions to tax for negligence under sec_6653 if reasonable reliance on a competent professional adviser is shown 414_f2d_749 4th cir affg tcmemo_1968_98 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 such reliance is not an absolute defense to negligence but is merely a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter leonhart v commissioner supra freytag v commissioner supra stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 reliance on a professional adviser can be inadequate when the taxpayer and his adviser knew nothing about the nontax business aspects of the venture 85_tc_557 80_tc_914 in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure 118_f3d_184 4th cir affg tcmemo_1996_167 freytag v commissioner supra pincite by the time petitioners purchased their interest in mid continent in their tax returns show that they had acquired interests in several partnerships petitioner had built from nothing a furniture manufacturing business that was capable of providing his family with an income of over dollar_figure in and more than dollar_figure in both and although not highly educated in a formal sense petitioner is articulate and intelligent and has a history of financial success in the founding and management of his own business we would hesitate to call him an unsophisticated investor petitioner however attempted at trial to demonstrate to the court his lack of sophistication he testified both on direct and cross-examination that because the partnership was assigned a tax_shelter number by the irs he thought the irs had approved the shelter he never asked corman if this were true testifying that he believed it as a matter of trust yet petitioner identified a mid continent subscription agreement that he introduced into evidence he testified that he reviewed the agreement before deciding to invest in mid continent a paragraph in the agreement cautions the reader that no federal governmental authority has made any finding or determination relating to the fairness for public investment in the partnership and that there has been and will be no federal recommendation or endorsement of the partnership petitioner testified that he invested in the partnership relying on the advice of corman and other partnership investors it appears from the record that corman was paid to perform accounting services for classic gallery not to give investment advice to petitioners petitioner's testimony was also rather vague as to just what specific investment advice corman gave him about the partnership other than that it was a good investment see eg 982_f2d_163 6th cir affg tcmemo_1991_449 petitioner's evidence further fails to show that corman had any expertise in the nontax business aspects of mid continent or that he conferred with experts in the field when questioned as to why he thought corman was qualified to give oil_and_gas investment advice petitioner testified that corman served on committees and various programs for different parties for investment purposes such as b'nai brith in greensboro a couple of corporations fabric corporations in greensboro and a couple furniture companies in high point petitioner admitted that corman's only knowledge about the oil_and_gas industry came from reading partnership investment prospectuses petitioners cite 469_us_241 for the proposition that taxpayers are entitled to rely on expert accountants and attorneys for substantive tax_advice what petitioners are attempting to do however is to justify relying on the alleged advice of an accountant about an oil_and_gas investment a matter in which he had no expertise we recall petitioner's testimony that when he started his furniture manufacturing business he did not rely solely on the advice of his friend corman who by petitioner's own description had extensive accounting experience in the furniture business petitioner in addition sought advice from those familiar with the retail and manufacturing sides of the furniture industry with whom he could discuss his new venture petitioner was well aware of what was required for a businesslike approach in order to make an informed investment any investment advice that corman provided to petitioner about mid continent was based solely on corman's reading of the prospectus and his experience in other than oil_and_gas ventures but to accurately report the mid continent deductions and credits for and required verifying facts outside and independent of the documents presented to corman petitioners have not shown that it was corman's responsibility to verify those facts see 43_f3d_788 2d cir affg tcmemo_1993_621 78_tc_623 petitioners cannot avoid the negligence additions to tax merely because a tax adviser has read the prospectus and advised that it is feasible from a tax perspective assuming the facts presented are true rogers v commissioner tcmemo_1990_619 accord novinger v commissioner tcmemo_1991_289 petitioner argues that there was nothing about the investment that put him on notice that second-guessing his accountant's advice was necessary the tax losses generated by the investment were not too good to be true he argues but for dollar_figure petitioner a high tax_bracket taxpayer purchased for alone dollar_figure in tax losses this represents better than a 4-to-1 writeoff enough to have put petitioner on notice that the investment scheme was primarily for a tax purpose zfass v commissioner f 3d pincite 731_f2d_230 4th cir affg 80_tc_972 see 39_f3d_402 2d cir mid continent offering memorandum promised improbable tax advantages affg tcmemo_1993_480 it was a small investment testified petitioner that did not warrant an expensive investigation and besides he argues the problems that caused the partnership to fail were technical in nature while the investment may have been small to petitioner we disagree that a costly investigation was required to reveal the true nature of the partnership petitioner was not an original investor in mid continent upon its creation in unlike fields from whom he obtained his partnership_interest in petitioner had the benefit of years of operations to observe petitioner did not have to rely merely on the representations of the partnership petitioner testified that he spoke to other mid continent investors in before buying fields' interest the only information they 7in their brief petitioners state that they received a tax_benefit of dollar_figure over two years and fields could have given him was that the partnership was suffering large losses as apparently had been planned petitioner testified that his investment focus was on finding an oil well it would have taken only modest effort to determine likely from the partnership itself that mid continent had not followed through on any of the three stated profit seeking activities in after years of operations the partnership had not drilled for oil_and_gas in the overthrust belt there was no drilling by the partnership in oklahoma and tennessee and there was still no operational terra-drill in existence years after commencement of the license payments for the drill the nonexistence of the drill is hardly a technical matter the terra-drill license payments to mitchell financed in large part by long-term notes were largely responsible for the partnership losses that were passed through to the partners we have considered the other arguments raised by petitioners and we find them to be without merit we find that petitioners 8instead of conducting drilling the partnership substituted partial working interests in other than the original proposed sites the sites evidently had poor production potential 9the technical problems to which petitioners allude are substantial engineering problems that must first be overcome before an operational terra-drill can successfully be designed because of the technical problems there was no drill the partnership failed because from the start there was no drill and none was ever developed did not reasonably rely in good_faith on the advice of a competent expert in reporting their deductions and credits from mid continent on their and federal_income_tax returns for each return petitioners failed to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances the effect of petitioners' amended_return for in december of several months after learning that the mid continent partnership return for would be examined by respondent petitioners filed an amended joint individual federal_income_tax return for tax_year petitioners argue that when deciding the issue of negligence for the entire record including the amended_return must be considered according to petitioners since they reported and paid additional tax there is no negligent underpayment_of_tax for it is vitiated by the amended_return if the court nevertheless determines that the negligence additions to tax apply they argue that as to the sec_6653 addition of percent of the interest due on the portion of the underpayment that is attributable to negligence all of the underpayment was paid with the amended_return in any deficiency that remained petitioners argue relates to their deduction of out-of pocket-expenses and not to any negligence on their part therefore they argue that the sec_6653 addition should be computed based only on the interest accruing on the underpayment that existed between the filing of the original return and the filing of the amended_return in sec_6653 provides that if any part of any underpayment_of_tax is due to negligence there shall be added to the tax an amount equal to percent of the underpayment under sec_6653 in addition to the above amount there shall be added to the tax an amount equal to percent of the interest due with respect to the portion of the underpayment that is due to negligence for purposes of sec_6653 the term underpayment is defined in sec_6653 for income_tax as a deficiency as defined in sec_6211 except that for this purpose the tax shown on a return referred to in sec_6211 shall be taken into account only if such return was filed on or before the last day prescribed for the filing of such return determined with regard to any extension of time for such filing therefore for purposes of determining the existence and amount of any underpayment_of_tax for purposes of the negligence additions of sec_6653 and the additional tax shown on petitioners' amended_return for cannot be considereddollar_figure 92_tc_899 emmons v 10the last date prescribed for filing petitioners' federal_income_tax return for was date sec_6672 sec_6012 commissioner 92_tc_342 affd 898_f2d_50 5th cir deel v commissioner tcmemo_1990_545 conclusion we find that petitioners are liable for the sec_6653 and additions to tax for the years and as determined by respondent decision will be entered for respondent
